OPINION OF THE COURT
FUENTES, Circuit Judge.
These consolidated appeals arise from two closely related adversary proceedings in the Bankruptcy Court in the District of Delaware. After their malpractice claims against a Wilmington law firm and two of its partners were dismissed on summary judgment in the Bankruptcy Court, the Appellants appealed to the District Court. In both instances, Appellants, who are represented by the same counsel, failed to file an opening brief on appeal and neglected to request any extension. The District Court, in the exercise of its discretion, separately dismissed those appeals for failure to prosecute. Appellants now challenge those dismissals in these consolidated appeals. We review a district court’s dismissal of a bankruptcy appeal “only for an abuse of discretion.” Jewelcor Inc. v. Asia Commercial Co., 11 F.3d 394, 397 (3d Cir.1993).
The Appellants claim that the District Court made two errors in dismissing their appeals. First, they contend that the District Court faded to properly account for the illness of one of their lawyers in making its decision. Second, they argue that the District Court erred in finding that a conversion from Chapter 11 to Chapter 7 did not stay the appeal.
We first note that the lawyer that the Appellants are trying to blame their failure on, Henry Heiman, only served as local counsel in the case and eventually moved to withdraw because he disavowed the underlying factual predicate of the appeal — that he had been ill and that illness prevented the appeal in the District Court from being prosecuted. We further note that the Appellants have a history of ignoring their obligations to the Bankruptcy Court and the District Court.
In any event, the Appellants raised the same arguments before the District Court in opposition to the motions to dismiss and in a motion for reconsideration as they now raise before us. After a careful review of the record and the Parties’ arguments, we conclude that the District Court properly rejected these arguments and find no basis for disturbing the District Court’s thorough and well-reasoned opinions. The District Court did not commit an abuse of discretion in dismissing the appeals. Thus, we will affirm the judgments for substantially the same reasons set forth in Judge Sleet’s opinions.